[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                                                        U.S. COURT OF APPEALS
                    FOR THE ELEVENTH CIRCUIT              ELEVENTH CIRCUIT
                                                              APR 21, 2006
                      ________________________            THOMAS K. KAHN
                                                              CLERK

                             No. 05-15489
                        Non-Argument Calendar
                     ________________________
                   D. C. Docket No. 04-01181-CV-J-J

TONYA FRAZIER,

                                                          Plaintiff,

ROBERT A. MORGAN, Bankruptcy
Trustee for Tonya Frazier,

                                                              Plaintiff-Appellee,

                     versus

STAN THOMAS,

                                                          Defendant-Appellant,

DOUBLE SPRINGS, THE CITY
OF ALABAMA,

                                                          Defendant.
                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                              (April 21, 2006)
Before CARNES, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Appellant, Stan Thomas, is the Chief of Police for the city of Double Springs,

Alabama.    He appeals the verdicts rendered by a jury in favor of Tonya Frazier

against him individually based upon claims of false arrest and false imprisonment.

Robert A. Morgan is the Bankruptcy Trustee for the bankrupt Tonya Frazier. The

challenge to the verdicts is based upon the insufficiency of the evidence.

      During the trial, Thomas made a motion for judgment as a matter of law at the

close of the plaintiff’s case. The motion was denied. At the conclusion of the

presentation of all the evidence, the motion was renewed. Again, it was denied.

Thereafter, Thomas filed no post-trial motions of any sort. Specifically, there was no

motion for judgment as a matter of law nor a motion for new trial following the return

of the verdicts by the jury and the entry of judgment by the court.

      Under these circumstances we are precluded from reviewing the sufficiency of

the evidence. See Unitheim Food Sys., Inc. v. Swift-Eckrich, Inc., 126 S.Ct. 980, 74

U.S.L.W. 4112 (2006). In the absence of a post-trial motion under Rule 50(b) or a

motion for a new trial under Rule 59 of the Federal Rules of Civil Procedure, the

Court of Appeals are without the authority to consider a challenge to the sufficiency

of the evidence supporting a jury verdict.

      AFFIRMED.

                                          2